 



Exhibit 10.21
Katy Industries, Inc.
Executive Officer Compensation Arrangements
     The base salaries as of April 1, 2006 for the named executive officers of
Katy Industries, Inc. (the “Company”) as approved at the March 28, 2006 meeting
of the Compensation Committee of the Company’s Board of Directors, are as
follows:

         
Anthony T. Castor III
  $ 525,000  
Amir Rosenthal
  $ 332,500  
David S. Rahilly
  $ 250,000  
Keith Mills
  $ 235,000  
Robert A. Gail
  $ 205,000  

     As part of his or her annual compensation, each of the named executive
officers is also eligible for a cash bonus in accordance with the terms of the
Katy Industries, Inc. Executive Bonus Plan. In addition to the foregoing, the
Company pays automobile and other allowances, certain club memberships, all or a
portion of the premiums for group term life insurance policies for each of the
executive officers and contributes matching amounts to each of the executives
under Katy’s 401(k) plan.

